DEED OF SUB-LEASE

 

This DEED OF SUB-LEASE ('Sub-Lease Deed ') is made and executed at Bengaluru

 

Karnataka, India on this the 1st Day of November 2018(01-11-2018):

 

 

 

BY AND BETWEEN:

 

 

 

INNOVENT SPACES PRIVATE LIMITED, a company incorporated under the provisions

 

of the Indian Companies Act 2013, having its office at Plot No 53, Kariyammana
Agrahara

 

Road, Devarabisana Halli (Next to Intel Junction Flyover), Outer Ring Road,
Bengaluru –

 

560103 (CIN U45400UP2015PTC068253), represented herein by its Director, Mr.
Rishi Das,

 

hereinafter referred to as the ‘Sub-Lessor’, (Which expression shall wherever
the context so

 

requires or admits be deemed to mean and include all its directors, successors
in interest,

 

administrators, representatives and assigns of the FIRST PART.

 

AND

 

OMNICOMM ECLINICAL SOLUTIONS PRIVATE LIMITED, a company

 

incorporated and validly existing under the provisions of the Companies Act,
2013 and having its

 

Registered office at Indiqube-Eta, No.38/4, Adjacent To Emc2, Dodanekundi Outer
Ring

 

Road Bengaluru – 560048, (CIN U72900KA2018FTC115009), represented herein by its

 

Director, Mr. Thomas Edward Vickers hereinafter, referred to as the
‘Sub-Lessee’, (which

 

expression shall wherever the context so requires or admits be deemed to mean
and include all

 

its successors in interest, representatives and administrators) of the OTHER
PART.

 

1

--------------------------------------------------------------------------------

 

 

 

(Sub-Lessor and Sub-Lessee shall, wherever the context may hereinafter so
require, be

 

individually referred to as the ‘Party’ and jointly as the ‘Parties’, as the
case may be).

 

 

WHEREAS:

 

Mrs. N. Nirmala residing at #33, Lakshmi Nilaya, 5th cross, 1st phase,
Veerabhadra

Nagar, Marathahalli post, Bangalore – 560037,

 

Mrs. N. Shylaja residing at #103, 10th Main, 6th Sector HSR Layout, Bangalore –

560102,

 

Mrs. N. Kanakamma residing at #257, Annapoorneshwari Nilaya, 22 main, JP Nagar
5th

Phase, Bangalore – 560078,

 

Mrs. N. Anila residing at #143/4 CMR Colony, 1st Block HRBR Layout, Kalyanagar

Post, Bangalore– 560043,

 

Mrs. N. Shakuntala residing at #356, Lakshmi Nilaya, Nanjappa Reddy Layout,
Koramangala 8th

Block, Bangalore – 560095,

 

Mrs. Rajini. N residing at #601, Nanjappa Reddy Layout, Koramangala 8th Block,
Bangalore –

560095,

 

Mrs. Rakesh. M residing at #601, Nanjappa Reddy Layout, Koramangala 8th Block,
Bangalore –

560095,

 

Mrs. Kiran Kumar. M residing at#601, Nanjappa Reddy Layout, Koramangala 8th
Block,

 

Bangalore – 560095, (‘Owner’) are the owners of a building situated at “Indiqube
ETA”

 

Survey Number 38/4, Adjacent to EMC2, Doddanekundi, Outer Ring Road, Bangalore,

 

Karnataka measuring Super Built Area 74000 Square Feet (Approx), situated at,
Survey

 

Number 38/4, Adjacent to EMC2, Doddanekundi, Outer Ring Road, Bangalore,

 

Karnataka Consisting of Ground and 6 (six) floors, more fully described in
Schedule A

hereto (‘Building’).

 

A.

The Sub-Lessor has acquired leasehold rights in respect of the Schedule “A”
Premises by

 

virtue of the Lease Deed dated 25-05-2017 executed with the Owner (‘Principal
Lease

 

Deed’).

 

2

--------------------------------------------------------------------------------

 

 

 

B.

The Sub-Lessor has been put in possession of the Schedule ‘A’ Premises with the
right to

 

sub-lease any portion of the schedule ‘A’ Premises as per the terms of the
principal

 

Lease Deed;

 

 

C.

The Sub-lessee has expressed its interest in taking on sub-lease a part of the
Schedule

 

“A” Premises, being the office unit measuring 4800 square feet of Leasable Area,
(Defined

 

below under Clause 1), on the Fifth Floor of the Building as shown on the Plan
attached

 

hereto as Annexure-1and 600 square feet in common cafeteria along with 5 (Five)
car

 

parking space, which is more fully described in the Schedule B hereunder and
hereinafter

 

referred to as the “SCHEDULE-B PREMISES” from the Sub-Lessor, for the exclusive

 

use and occupation of the Sub-Lessee on terms and conditions set out herein; and

 

D.

The Sub-Lessor has agreed to grant and the Sub-Lessee has agreed to take from
the Sub¬-

 

Lessor the Schedule ‘B’ Premises on Sub-lease on the terms and conditions set
out

 

herein.

 

NOW THIS DEED OF SUB-LEASE WITNESSETH AND IT IS HEREBY AGREED

 

BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:

 

 

 

1.     PREMISE

 

1.1     In consideration of the Rent hereinafter reserved and agreed to be paid
by the Sub-

 

Lessee to the Sub-Lessor as set out hereunder and the Parties having agreed to
comply

 

with the covenants and conditions mentioned herein, the Sub-Lessor hereby grants
BY

 

WAY OF SUB-LEASE to the Sub-Lessee, the Schedule ‘B’ Premises under the terms

 

and conditions set out herein.

 

3

--------------------------------------------------------------------------------

 

 

 

1.2     Leasable Area used in this Deed shall mean the total area for which Rent
shall be charged viz;

 

(a) the Built-Up Area of the Schedule ‘B’ Premises including walls and external
finish; (b) the

 

balconies and sit-outs of the Schedule ‘B’ Premises; (c) proportionate share of
the floor

 

common area such as toilets, AHU rooms, electrical rooms, common passages and
common

 

pantry (d) proportionate share of the common areas of the building including
lobbies, common

 

amenities and services like lift-wells, staircase, electro mechanical rooms,
society rooms, security

 

rooms, etc therein.

 

2.     HANDOVER, TERM AND RENEWAL

 

2.1     The sub-lease of the Schedule ‘B’ Premises granted herein shall come
into effect from

 

the date of delivery of possession of the Schedule ‘B’ Premises, which shall be
on 24th

 

day of May 2018 (‘Sub-Lease Commencement Date’) and shall remain in effect for a

 

period of 5 (Five) years (‘Term’).

 

2.2 Upon the expiry of the term of Sub-Lease, if the Sub-Lessee wishes to renew
the Sub-

 

Lease Deed, the Sub-Lessee shall give an advance written notice of 6(Six) months
prior

 

to expiry of the Term. The Sub-Lessor may at its sole discretion renew the
Sub-Lease

 

Deed for a further period of 3 (Thee) years on the same terms and conditions as
those

 

contained herein, subject to escalation in Rent and other charges. Further it is
agreed that,

 

any such renewal will be affected by executing a fresh deed of sub-lease duly
stamped

 

and registered by the Sub-Lessee at least 2 (Two) months prior to the expiry of
the Term.

 

 

 

3. RENT, RENT COMMENCEMENT DATE AND ESCALATION

 

In consideration of the grant of the Sub-Lease, the Sub-Lessee shall from
24-05-2018

 

pay to the Sub-Lessor Monthly Office Rent and other charges as specified below:

 

4

--------------------------------------------------------------------------------

 

 

 

3.1 Office Rent: The Sub-Lessee shall pay to the Sub-Lessor office rent of
Rs.3,50,400/-

 

(Rupees Three Lakhs Fifty Thousand Four Hundred Only) per month ("Rent"),

 

consisting of office Unit Rent calculated at the rate of Rs.73/- (Rupees
Seventy-Three

 

only) per square feet per month.

 

3.2. Terrace Charges: The sub-lessee shall pay common cafeteria Charges of Rs.
18,000/-

 

(Rupees Eighteen Thousand Only) per month calculated at the rate of

 

Rs.30/- per square feet on the area of 600 Square feet.

 

3.3. Car Parking Charges: The Sub-Lessee shall pay Car parking charges of Rs.
16,000/-

 

(Rupees Sixteen Thousand Only) per month for 5 (Five) Car parking space
calculated

 

at the rate of Rs. 3,200/- per car parking per month. The Sub-Lessee has been
allotted

 

5 (Five) number of dedicated 4 wheeler parking spaces in Basement 1/2/ Surface
level of

 

the Building. Any additional car parking shall be charged extra subject to
availability. The

 

Two Wheeler and the Wheeler Parking shall be at Sub-Lessee’s risk against any

 

damage, losses, theft etc.

 

3.4. Two Wheeler Parking Charges: The Sub-Lessee has not availed Two Wheeler
parking

 

space under this Deed. Four numbers of Two wheeler parking space is equals to
one car

 

parking space. Any 2 wheeler parking space if required by the client may be

 

accommodated in the common 2 wheeler parking area in the building, subject to

 

availability at the rate of Rs.850/ - per Two wheeler parking space per month.
All

 

payments will attract applicable taxes.

 

3.5.     Rent Payment: The Rent shall be paid on or before the 7th day of every
month in

 

advance and shall be subject to deduction of tax at source at applicable rates.

 

5

--------------------------------------------------------------------------------

 

 

 

3.6.     Escalation: There will be escalation the office Rent, escalation on
charges towards

 

Cafeteria/Terrace area, Car Parking Spaces and Two-Wheeler parking at the rate
of 6%

 

every year after completion of every 12(Twelve) months from the Sub-Lease

 

commencement date over the last rent paid.

 

3.4.     Common Area, Maintenance Charges (‘CAM Charges’): The Sub- Lessee
shall, in

 

addition to the Rent, shall bear and pay an amount of Rs. 45,900/- (Rupees Forty
Five

 

Thousand Nine Hundred Only) per month calculated at the rate of Rs.8.5/ - per

 

square feet of Leasable Area of the Office Unit of 4800 Sq. ft plus
proportionate

 

common cafeteria of 600 sq. ft as CAM Charges payable from the Sub-Lease

 

Commencement Date. The CAM Charges shall be subject to escalation @10% or

 

higher, every year after completion of every 12 months and shall be paid by the
Sub¬

 

Lessee directly to the Sub-Lessor on or before the 7th day of every month in
advance. In

 

the event the Monthly Rent, Charges towards Cafeteria/Terrace, CAM, Car Parking

 

Spaces and, Two Wheeler parking or any other sum due from the Sub-Lessee is not
paid

 

on the due date, the Sub-Lessee shall be liable to pay interest thereon at the
rate of 1.5%

 

per month or part thereof.

 

3.5 Security and House keeping services for the common area of external building
shall be

 

maintained by the Sub-Lessor at no extra cost. The Sub-Lessee shall take care of
the

 

Housekeeping and Maintenance of the Schedule ‘B’ Premises at the Sub-Lessee's
cost. In

 

addition, Sub-Lessee shall be paying for the common wash room cleaning charges
of

 

Rs. 8,640/- (Rupees Eight Thousand Six Hundred and Forty Only) per month to

 

the Sub-Lessor calculated at the rate of Rs.1.8/- per square feet per month on
the area

 

of 4800 square feet and Pest control charges to the Sub-Lessor at Actuals. For
this

 

6

--------------------------------------------------------------------------------

 

 

 

purpose, Sub-Lessor shall be raising separate invoice and it shall be paid
within 05 days

 

of submission of invoice. Internal Housekeeping shall be under the scope of
Sub-Lessee.

 

3.6. Annual Maintenance Contracts (AMC’s) of all the equipments provided by
Sub-Lessor,

 

which includes but not limited to procuring of spare parts shall be within the
scope of

 

Sub-Lessor.

 

3.7. Commencing from the Sub-Lease Commencement Date, the Sub-Lessor shall be

 

responsible for the maintenance of list of few items falling within the warranty
period of

 

initial 6 (Six) months as detailed under Annexure 4 attached herewith. It is
specifically

 

agreed that beyond the warranty period of 6 (Six) months, the Sub-Lessee shall
be

 

responsible for the maintenance of the said items.

 

3.8 Applicable Taxes: Goods and Service Taxes or any other taxes as applicable
on the

 

Rent and other charges as mentioned in this Sub-Lease Deed (i.e., at the rates
as

 

prevalent at the given time) shall be borne by the Sub-Lessee, subject to the
Sub-Lessor

 

having obtained necessary registration and giving particulars of the same to the
Sub¬-

 

Lessee.

 

3.9 TDS Deductions: The Sub-Lessee shall not be entitled to make any deductions
on the

 

Monthly Rent, Charges towards Cafeteria/terrace, Car Parking Spaces and Two-

 

Wheeler parking or other payments due under this Sub-Lease Deed, except to
deduct

 

taxes at source in accordance with the provisions of the Income Tax Act or any
other

 

law or regulation for the time being in force. The Sub-Lessee shall be obliged
to furnish

 

to the Sub-Lessor appropriate certificates for the tax/taxes so deducted from
the Rents

 

and other charges within 15 (Fifteen) days of the expiry of each financial
quarter.

 

7

--------------------------------------------------------------------------------

 

 

 

4 INTEREST FREE REFUNDABLE SECURITY DEPOSIT (IFRSD)

 

4.1 The Sub-Lessee has agreed to pay to the Sub-Lessor a sum of Rs.30,12,100/-
(Rupees

 

Thirty Lakhs Twelve Thousand One Hundred Only) to the Sub-Lessor as interest

 

free Refundable Security Deposit (hereinafter referred to as the ‘Security
Deposit’).

 

The Security Deposit shall be payable by the Sub-Lessee to the Sub-Lessor in the

 

following manner:

 

 

a.

The Sub-Lessee has paid a sum of Rs.30,12,100/- (Rupees Thirty Lakhs

 

Twelve Thousand One Hundred Only) via Cheque No/Wire Transfer

 

NO.000001 dated 28-09-2018 which receipt will be acknowledged by the Sub-

 

Lessor.

 

4.2 The Security Deposit shall be returned by the Sub-Lessor, subject to
deduction of such

 

sum as may be due by the Sub-Lessee to the Sub-Lessor in the manner set out in
Clause

 

9.1 below.

 

5     Power & Power Back-up & Water:

 

5.1 The Sub-lessor shall charge to sub-lessee as per the below (Fixed +
Variable)

 Charges Model:

 

Fixed Charges: Sub-Lessor shall charge to Sub-Lessee an amount of Rs.5 / - per
Sq.ft.

 

calculated on leasable area as a fixed charge towards;

 

•     Demand Charges of Raw Power as per the current rate of BESCOM which is

      currently Rs.230/ - KVA Provided Load is 1 KVA per 100 Sq.ft.

 

•     Load Charges of UPS & Provided Load is 1 KVA per 1000 Sq.ft.

 

•     Pro-rata floor & pantry (cafeteria) consumption

 

•     Depreciation & AMC of UPS & Batteries, UPS Room Rent & Power Charges

      of 24 x 7 AC running in UPS Room

 

•     AMC of Installed AC units in dedicated office area

 

•     UPS Loss of Load

 

•     UPS will be provided in N+1 Configuration to ensure continuity during
failure of

      any UPS.

 

8

--------------------------------------------------------------------------------

 

 

Variable Charges: Sub-lessor shall charge to Sub-Lessee at the composite rate
of-

 

Rs.13.69/- KWH unit consumed. This includes the power through, any of the
sources

 

(BESCOM/DG).

 

Additional Charges:

 

•     Extra Load charges for UPS is 2000/KVA per month & for Raw power as per

 

BESCOM per month subject to availability of load & BESCOM approval.

 

•     The above electricity charges are linked to BESCOM & Diesel rate. The
charges

 

are subject to change as per BESCOM tariff & Diesel rates.

 

The Sub-Lessee shall pay Electricity Power charges within 3 (Three) days from
the date of

 

invoice.

 

5.2     Water charges shall be borne by Sub-Lessee on consumption at actuals.
All these charges

 

are exclusive of applicable Tax.

 

5.3     In the event of the failure of the Sub-Lessee to make payments as above
within the

 

stipulated time period, the Sub-Lessee shall be liable to pay the said charges
along with

 

interest at the rate of 1.5% per month or part thereof from the due date till
the date of

 

actual payment. Further, it is agreed that if the delay continues beyond 15 days
from the

 

due date, then the Sub-Lessor shall be entitled to discontinue the supply of
services to

 

the Schedule ‘B’ Premises till the payments along with interest is received from
the Sub-

 

Lessee.

 

6     RIGHTS, OBLIGATIONS AND COVENANTS OF THE SUB-LESSEE

 

6.1     Access to Schedule ‘B’ Premises:

 

6. l. l The employees, officers, clients, and visitors, of the Sub-Lessee shall
have free and

 

unimpaired access to the Schedule B” Premises at all times o n a 24-hour basis.
The Sub-

 

9

--------------------------------------------------------------------------------

 

 

 

 

Lessee shall be entitled to enjoy the Schedule ‘B’ Premises peacefully as a
tenant, to use

 

the entrances, staircases, corridors, passages, vacant land and other areas and,
amenities in

 

the Building.

 

6.1.2 The Sub-Lessor shall, if required by the Sub-Lessee provide necessary
documents that

 

the authorities may require for enabling the Sub-Lessee to carry on its
operations at the

 

Schedule “B” Premises.

 

6.2     Signage:

 

6.2.1 The Sub-Lessee shall be entitled to display their signboards, logos etc.
at the Common

 

Building Directory at Reception (The Sub-Lessee shall pay Rs.2,500/-plus
applicable

 

taxes to the Sub-Lessor towards the cost of putting signage at Reception as
one-time

 

cost). The Sub-Lessee shall be entitled to install exterior Signage at
pre-determined space

 

mutually agreed between the Sub-Lessor and the Sub-Lessee. The cost of putting
exterior

 

signage shall be borne by the Sub-Lessee. The Sub-Lessee shall not put up
signage on the

 

glass façade the entrance of the building and exterior area of the said
building. It is

 

specifically agreed that the Sub-Lessor shall be entitled to display/project the
Sub-

 

Lessee's Signage for the branding activities of the Sub-Lessor in various
marketing and

 

media platforms. Further, the Sub-Lessee shall allow access to the Sub-Lessor to
take

 

photos/pictures of the nameboards/Logos/signs of the Sub-Lessee in connection
with

 

the said branding activities.

 

6. 2.2     All Signages shall be on prior written approval of the Sub-Lessor.

 

10

--------------------------------------------------------------------------------

 

 

 

6.3 Tele phone, Fax, Internet, Cable Lines, etc.

 

6.3.1     The Sub-Lessee has the right to apply for, obtain and install as many
telephones, fax,

 

internet, cable lines, V-Sat and other telecommunication equipments, in the
Schedule ‘B’

 

Premises, as they may deem and necessary for their business requirements in
their own

 

name, and at their own cost. The Sub-Lessee shall pay the charges pertaining to
such

 

telephone, fax and other telecommunication equipments installed directly to the

 

appropriate authorities. The Sub-Lessee shall be entitled to install its V-Sat
and other

 

equipments at the terrace of the Building if so required by the Sub-Lessee after
taking

 

written consent of the Sub-Lessor and subject to payment of any charges/ taxes
etc, to

 

the authorities by Sub-Lessee, in respect of the same and in accordance with the

 

directions issued by the Sub-Lessor in that regard. The area in the Terrace that
may be

 

used by the sub-Lessee for installing its equipment as stated above shall not
exceed 50

 

sq. ft. The Sub-Lessee shall remove the telephone, fax, Internet, cable lines,
equipments

 

etc, so obtained / installed by it on expiry of Sub-Lease or earlier
determination thereof.

 

6.4     Minor Repairs and Routine maintenance of the Schedule ‘B’ Premises:

 

6.4.l The Sub-Lessee shall attend to all day to day minor routine repairs such
as fuses, leakage

 

of taps, replacement of consumable parts etc in the Schedule ‘B’ Premises at its
own cost,

 

as are required to keep the Schedule Premises in good and tenantable condition.

 

6.5     Use of Schedule ‘B’ Premises:

 

6.5.1     The Schedule ‘B’ Premises shall be used for carrying on the
Sub-Lessee's business/office

 

purpose only. The Sub-Lessee shall use the Schedule ‘B’ Premises in accordance
with the

 

Tenant operating guidelines of the Sub-Lessor. The Tenant operating guidelines
are

 

11

--------------------------------------------------------------------------------

 

 

 

subject to revision/amendments by the Sub-Lessor from time to time and shall be

 

adhered to by the Sub-Lessee. The Sub-Lessee shall not be permitted to carry on
any

 

other activity other than for its business purpose as mentioned above. The
Sub-Lessee

 

shall obtain prior written consent of the Sub-Lessor in the event of any change
in the

 

nature of its business in the Schedule ‘B’ Premises.

 

6.5.2 The Sub-Lessee is not permitted to carry out any renovation works or make
any

 

additions or alterations to the Schedule ‘B’ Premises without the Sub-Lessor’s
prior

 

written consent. The Sub-Lessee shall not be permitted to do any structural
alterations or

 

any alterations to the exterior and elevation of the Building. In the event of
the Sub-

 

Lessor permitting any renovation or additions or alterations, the Sub-Lessee
shall pay

 

such amount as may be decided by the Sub-Lessor as an additional deposit as
security for

 

any damage caused to the Schedule ‘B’ Premises or the Building during the course
of

 

such alteration, and addition works. Further, Sub- Lessee shall adhere to the
Tenant

 

Operating Guidelines of the Sub-Lessor during the course of carrying out any
such non-

 

structural alterations. However, it shall be the responsibility of the
Sub-Lessee to clear

 

and dispose all debris and waste materials resulting from such renovation or
additions or

 

alterations.

 

6.5.3 The Sub-Lessee shall not store or bring into the Schedule ‘B’ Premises any
article,

 

substance or liquid of a specially combustible, toxic, noxious, inflammable or
explosive

 

nature and shall comply with the requirements and recommendations of all
governmental

 

and statutory authorities, including, the fire authority and municipal
authorities.

 

6.5.4 The Sub-Lessee shall at all times comply with the relevant laws and
regulations and the

 

directions of the relevant governmental and statutory authorities and shall not
carry out

 

12

--------------------------------------------------------------------------------

 

 

or permitted to carryout in any part of the Schedule ‘B’ Premises, or the
Building any

 

offensive, illegal or unlawful manufacture, business or activities.

 

6.5.5     The Sub-Lessee shall always observe, perform and abide by all the
rules, regulations and

 

Tenant Operating Guidelines/amendments, by-laws of Association etc, of the Sub-

 

Lessor which may be put in place from time to time for the effective management,

 

control and maintenance of the Building.

 

6.5.6     The Sub-Lessee shall not damage or allow damage to be done to the
Schedule ‘B’.

 

Premises or Building.

 

6.5.7     The Sub-Lessee shall keep the Schedule “B” Premises clean and usable
and shall maintain

 

at their cost the Schedule “B” Premises in a state of good repair;

 

6.5.8     The Sub-Lessee shall on regular basis and at its own costs and
expenses maintain the

 

fixtures, furnitures, carpets, and interiors etc, installed by the Sub-Lessor in
the Schedule “B”

 

Premises. The detailed scope of maintenance to be carried out by the Sub-Lessee
within

 

the Schedule “B” Premises is attached hereto as Annexure -2.

 

6.5.9     The Sub-Lessee shall not do any acts, deeds or things which may cause
any annoyance

 

or nuisance to the co-occupants of the Building.

 

6.5.10     The Sub-Lessee acknowledges that the Sub-Lessor or the Owner shall be
entitled to

 

make additions, alterations and repairs of the interiors, base-built equipments
and the

 

building. The Sub-Lessee shall provide necessary co-operations in conducting all
such

 

works.

 

6.5.11      The Sub-Lessee shall obtain at its own costs, suitable insurance
policies to cover as

 

under;

 

13

--------------------------------------------------------------------------------

 

 

 

i)

in respect of its belongings/items, insurance against fire, theft, vandalism and
such other

insurable hazards

 

ii)

comprehensive public and third-party liability insurance, insuring the
Sub-Lessee's legal

liabilities towards public/third party, arising out of bodily injuries and/or
damage to the

Sub-Lessor's property due to accident within the Schedule ‘B’ Premises

 

iii)           insurance to cover its liability towards its employees

 

iii)

Insurance Policies obtained by the Sub-Lessor are exclusively to cover the loss
and/or

damage to the property belonging to the Sub-Lessor and legal liability of the
Sub-Lessor

alone towards the public. Under no circumstances, shall the Sub-Lessor be liable
or

responsible for the consequences of any negligence on the part of the Sub-Lessee
or for

the damages to the Sub-Lessee's belongings in the Schedule ‘B’ Premises and the
Liability

accruing on the Sub-Lessee due to its business activities in the Schedule ‘B’
Premises

 

6.6     Sub-leasing/letting Schedule ‘B’ Premises:

 

6.6.1 The Sub-Lessee shall not be entitled to further sub-lease, assign,
sub-let, grant leave or

 

license or part with possession of the Schedule “B” Premises or any portion
thereof to

 

anybody or entity in any manner whatsoever and any violation of this clause
shall

 

constitute a critical breach of the Sub-Lease, resulting in immediate and
automatic

 

termination thereof.

 

7.     COVENANTS, RIGHTS AND OBLIGATIONS OF THE SUB-LESSOR:

 

7.1     The Sub-Lessor represents as follows:

 

7.1.1 The Owner has clear and marketable title and authority to lease out the
Schedule “A”

 

Premises and the Schedule “A” Premises has been lawfully leased out to the
Sub-1essor

 

and that the Sub-Lessor has not entered into any sub-lease, license or other
transaction in

 

respect of the Schedule “B” Premises or any part thereof with any other person
or third

 

party.

 

14

--------------------------------------------------------------------------------

 

 

 

7.l.2 That the Sub-Lessor holds legal and valid Leasehold rights over the
Schedule “B”

 

Premises and have full right and authority to grant sub-lease of the Schedule
“B” Premises

 

to the Sub- Lessee in terms hereof.

 

7.1.3 No agreements have been entered into that would in any manner affect the
occupation

 

and use of the Schedule “B” Premises by the Sub-Lessee.

 

7.1.4 The Sub-1essor shall subject to payment of Rent, Utility Charges and CAM
Charges and

 

all other amounts payable under this Sub-Lease Deed, by the Sub-Lessee, shall
ensure

 

that power; water and sewerage facilities are available during the Term of this
Sub-Lease.

 

In particular, but without prejudice to the generality of the above, the
Sub-Lessor and the

 

Owner shall ensure the electricity and water bills in respect of the Building
are paid

 

and remitted in a timely and efficient manner.

 

7.1 .5 The Owner has paid the Property tax, electricity and water charges, if
any and all other

 

outgoings in respect of the Building up to date and there are no dues as on this
date .

 

7.1.6      There are no restrictions for the bonding of the portion of Schedule
‘B’ Premises as a

 

customs bonded warehouse. However, on expiry or termination of this Deed, the
Sub-

 

Lessee shall be liable to de-bond the Schedule “B” Premises and handover back to
the

 

Sub-Lessor in the condition as agreed under this Deed. In Particular, the
Schedule ‘B’

 

Premises has not been subject matter of any such bonding prior to the execution
of this

 

Sub-Lease.

 

7.1.7     Taxes & Outgoings:

 

The Owners have agreed to bear and pay all municipal taxes, property taxes and
other

 

taxes, levies, cesses, outgoings and charges payable in respect of the Schedule
‘B’

 

15

--------------------------------------------------------------------------------

 

 

 

Premises other than those agreed to be paid by the Sub-Lessee under this Deed
and any

 

increase /enhancement thereto, directly to the concerned authorities.

 

7.1.8     At the time of handing over of the vacant possession of the Schedule
‘B’ Premises, if any

 

bills/outgoings are due and payable to any person or authorities for utility and
other

 

services provided to the Sub-Lessee in the Schedule “B” Premises, the Sub-
Lessor shall be

 

entitled to deduct the amounts from the Security Deposit of the Sub- Lessee and
return

 

the balance to the Sub-Lessee.

 

7.2     Repairs and Rectification:

 

7.2.1     Rectification of Defects: All structural shall be rectified by the
Owner and if the

 

Owner fails to carry out necessary repairs, the Sub-Lessor shall rectify the
same, at its

 

own cost, during the term of the Sub-Lease and any renewal thereof.

 

7.2.2     Repairs: The Sub-Lessor shall, at its expense, carry out all major and
structural repairs

 

and maintain in good condition the roof and walls of the Schedule ‘B’ Premises,
and be

 

responsible for repairs relating to leakage of roof, damage to the walls,
bursting of water

 

pipes or defective sewerage system in the Schedule “B” Premises. 1f the
Sub-Lessee causes

 

any damage to the Schedule ‘B’ Premises, the same shall be rectified at the cost
of the

 

Sub-Lessee.

 

7.2.3     Access to Schedule ‘B’ Premises: The Sub -Lessee shall upon not less
than Twenty Four

 

(24) hours' notice in writing from the Sub-Lessor; permit the Sub-Lessor, its
authorized

 

agents or representatives to enter upon the Schedule “B” Premises for inspecting
the

 

state and condition of the Schedule “B” Premises or to carry out any repairs as
may be

 

required from time to time. The Sub-Lessor shall on inspection, call for reports
of

 

16

--------------------------------------------------------------------------------

 

 

 

Maintenance/supporting documents from the Sub-Lessee with regard to the

 

maintenance being carried out within the Schedule “B” Premises. The Sub-Lessee
shall

 

provide said reports and supporting documents and co-operate with the Sub-Lessor

 

during inspection. The Sub-Lessor shall also have a right to enter the Schedule
‘B’

 

Premises, without notice, at any point of time, if necessary to carry out any
emergency

 

repairs or to take any steps as may be necessary for ensuring the safety and
security of

 

the Building. The Sub-Lessor shall undertake best efforts to ensure that it does
not cause

 

any disturbance to the Sub -Lessee's operations during such inspection and /or
repair.

 

Further it is specifically agreed that 6 (Six) months prior to
termination/expiry of the

 

Sub-Lease Deed, the Sub-Lessee shall upon 24 (Twenty Four) notice from the
Sub-Lessor

 

allow the Sub-Lessor, its representatives or prospective tenants to access the
Schedule ‘B’

 

Premises for inspection if any of the prospective tenants intend to take the
Schedule ‘B’

 

Premises on Sub-Lease and the Sub-Lessee shall not make any objections for the
same.

 

7.2.4     The Sub-Lessee shall maintain the fit outs and furniture in good
condition, subject to

 

normal wear and tear. (physical damages falling outside the purview of Normal
Wear and

 

Tear are more fully described under annexure-3 attached hereto and the same
shall be

 

rectified/repaired by the Sub-Lessee at its own costs, failing which it shall be
construed

 

as breach by the Sub-Lessee and the Sub-Lessor shall be constrained to rectify
the same

 

and recover the costs incurred from the Security Deposit). The Sub-Lessor shall
not be

 

responsible for the maintenance of the same. The Sub-Lessee shall be responsible
for all

 

repairs of the said fit outs and furniture except to HVAC system, including
periodic and

 

preventive maintenance to ensure that the fit outs and furniture are kept in
good and

 

serviceable condition until possession of the Schedule “B” Premises is returned
to the

 

Sub-Lessor in accordance with this deed.

 

17

--------------------------------------------------------------------------------

 

 

 

8     TERMINATION AND LOCK-IN

 

8.1     Subject to Clause 8.2 below, the parties shall not be entitled to
terminate this Sub-Lease

 

Deed for a period of 30 (Thirty) months, exclusive of 3 (Three) months prior
period

 

notice for Termination from the Lease Commencement Date (“Lock-in Period”).

 

The Sub-Lessee and the Sub-Lessor shall not have the right to terminate the
sub-lease

 

during the lock-in period without cause except in case of a breach by Owner in
which

 

case Sub-Lessee is not liable for any termination penalty.

 

In the event of the Sub-Lessee terminating the Sub-Lease during the Lock-in
Period or

 

causing the Sub-Lease deed to be terminated by the Sub-Lessor due to the breach
of the

 

Sub-Lessee, the Sub-Lessee shall be bound to pay to the Sub-Lessor the Monthly
Rent,

 

Charges towards Cafeteria/terraces, Car Parking Spaces, Two-Wheeler parking and
any

 

other amounts due under this Sub-Lease Deed for the remaining period of the
Lock-in

 

Period. The Sub-Lessor may deduct the amount so payable from the Security
Deposit in

 

case, the above mentioned balance amount is not paid by the Sub-Lessee.

 

Subsequent to the expiry of the Lock-in Period, the Sub-Lessee or Sub-Lessor
shall be

 

entitled to terminate the Sub-Lease Deed by giving written notice of 3 (Three)
months

 

(“Termination Notice”).

 

8.2     In the event of either Party (“Defaulting Party”) committing any breach
of any of the

 

terms and conditions of the Sub-Lease Deed the other Party (“Aggrieved Party”)
shall be

 

entitled to terminate the Sub-Lease Deed by prior written notice of 30 days,
provided the

 

breach complained of is not cured at the end of the notice period to the
satisfaction of

 

the aggrieved Party.

 

18

--------------------------------------------------------------------------------

 

 

 

8.3     The Sub-Lessee agrees that it is bound and liable to hand over full and
free possession of

 

the Schedule “B” Premises with fit out and furniture to the Sub-Lessor upon the
expiry or

 

earlier termination of the Sub-Lease in the same condition as on the Sub-Lease

 

Commencement Date, subject to normal wear and tear that is consistent with their

 

maintenance obligations.

 

9     SURRENDER OF SCHEDULE “B” PREMISES:

 

9. l Damages to the Schedule “B” Premises: Upon expiry of the Sub-Lease Term or
earlier

 

termination of this sub-lease deed, the Sub-Lessee shall restore the flooring,
installed

 

equipments, branding and signage materials to its original condition which are
installed

 

by the Sub-Lessee including furniture, fixtures and fit-outs. In the event of
failure to

 

restore the same into its original condition to the satisfaction to the Sub
-Lessor, in such

 

case the Sub-Lessor shall be entitled to deduct cost of such damages from the
Security

 

Deposit for removal of any installed equipments, furniture's, fixtures and
fit-outs,

 

flooring, branding and signage materials, repairs, refurbish and to restore
Schedule “B”

 

Premises to its original condition.

 

9.2     Within 30 (Thirty) days from the date of return of the possession of the
Schedule “B”

 

Premises, the Sub-Lessor shall refund the Security Deposit to the Sub-Lessee,
subject to

 

deduction of any arrears of all the Rent, electricity charges, CAM Charges or
any other

 

claims that the Sub-Lessor might have under this Deed. The Sub-Lessor shall also
be

 

entitled to retain any amount that may be necessary to repair, refurbish or
return the

 

Schedule “B” Premises and the fit outs and furniture to their original
condition, in the

 

event of any loss, damage or excessive wear and tear caused by the Sub-Lessee.
The

 

19

--------------------------------------------------------------------------------

 

 

 

Security Deposit shall be repaid to the Sub-Lessee by way of a demand draft/

 

Online/ Cheque.

 

9.4 If there are any outstanding amounts to be paid by the Sub-Lessee and the
Security

 

Deposit falls short, the said outstanding amounts shall be paid immediately by
the Sub-

 

Lessee failing which the Sub-Lessor shall be entitled for the said outstanding
amount at

 

the rate of l .5% per month and shall also be entitled for all remedies
avaib1ble to it under

 

the law. In the event if the Sub-Lessee fails to return possession upon the
termination of

 

this Sub-Lease Deed by efflux of time or otherwise, the Sub-Lessee shall be
liable to pay

 

damages to the Sub-Lessor twice of the office Rent, Charges towards
Cafeteria/Terrace,

 

Car Parking Spaces and Two-wheeler Charges and CAM Charges along with Utility
bills

 

per day until the possession has been handed over. During this period, there
shall be no

 

obligation upon on the Sub- Lessor to provide any utilities or maintenance or
other services

 

to the Sub-Lessee, but it is made clear that the Sub-Lessor may provide such
services and

 

that the provision of such services and charging thereof shall not in itself
amount to an

 

extension/renewal of the Sub-Lease Deed.

 

9.5     In the event the Security Deposit is not refunded to the Sub-Lessee in
terms of Clause

 

9.2 above, the Sub-Lessor shall be liable to pay interest on the said
outstanding sum at

 

the rate of 1.5% per month from the date of return of the possession of the
Schedule 'B'

 

Premises until repayment of the Security Deposit.

 

10     DISPUTE RESOLUTION:

 

10.1 If any dispute or difference relating to or arising under this Sub-Lease
Deed arises

 

between the Sub-Lessor and the Sub-Lessee during the period of Sub-Lease or upon
the

 

expiry of the said Sub-Lease, the same shall be referred to arbitration in
accordance with

 

20

--------------------------------------------------------------------------------

 

 

 

the provisions of the Arbitration and Conciliation Act, 1996 for the time being
In force.

 

Arbitration shall be by a sole arbitrator to be appointed jointly by the Sub-
Lessor and

 

Sub-Lessee on mutual consent, whose decision shall be final and binding. The
arbitration

 

shall be conducted in English language and venue shall be at Bengaluru. It is
also

 

understood between the parties herein that a default in payment of Rent, charges
and/or

 

other payments agreed to be paid by the Sub- Lessee shall be construed as a
dispute or

 

difference arising under the Sub-Lease Deed.

 

10.2 Subject to the provisions of the foregoing clause, this Deed shall be
subject to the

 

exclusive jurisdiction of the courts at Bangalore, Karnataka, India and shall be
subject to

 

the laws applicable in India.

 

11     FORCE MAJEURE:

 

11.1 Notwithstanding anything contained in this Deed of Sub-Lease, neither Party
shall be

 

liable to the other for failure to perform part any or all of its obligations
under this Deed

 

of Sub-Lease to the extent that such failure is caused by a Force Majeure Event
defined

 

hereinafter and to the extent such failure is during or for the period of such
event,

 

provided that the Party so prevented gives the other Party a notice specifying
the nature

 

of the of Force Majeure event and its likely consequences, within 30 (thirty)
days of the

 

occurrence of the Force Majeure event.

 

11.2 Force Majeure Event shall mean any act, event or circumstance or a
combination

 

thereof which are beyond the reasonable control of the Parties and which the
Parties

 

could not have prevented by the exercise of reasonable skill and care and which,
or any

 

consequences of which, prevents or delays, in whole or in part, the performance
of its

 

obligations under this Deed, such acts being any acts of God, acts of war
(whether

 

21

--------------------------------------------------------------------------------

 

 

 

declared or undeclared), invasion, armed conflict or act of foreign enemy,
blockade, embargo,

 

revolution, insurrection, terrorist or military action, coup d'etat, sabotage or

 

riots.

 

12     INDEMNITY:

 

12.1 Each Party shall defend, indemnify, and hold harmless the other Party from
and against

 

any claim, liability, demand, loss, damage, judgment or other obligation or
right of action,

 

which may arise as a result of reach of the terms and conditions of this Deed of
Sub-

 

Lease by such Party.

 

13     BUSINESS ACQUISITION, MERGER, DEMERGER

 

In the event of the Sub-Lessor's business is acquired, taken over, merged or
demerged with

 

or into another company, the Sub-Lessor shall be entitled to transfer assets and
assign this

 

Sub-Lease to the said company, provided such assignment is subject to rights of
the Sub-

 

Lessee under this Deed and the terms and conditions of this Deed are binding on
the said

 

company, including renewal term.

 

14 NOTICES:

 

14.1 Any notice required to be issued or given as per the provisions of this
Agreement, will be

 

deemed to have been served at the end of three working days after the issuance
of such

 

notice by registered post acknowledgement due, addressed to the address
mentioned below:

 

In respect of the Sub-Lessee:

 

OMNICOMM ECLINICAL SOLUTIONS PRIVATE LIMITED,

 

Indiqube-Eta, No.38 / 4,

 

Adjacent To Emc2,

 

22

--------------------------------------------------------------------------------

 

 

 

Doddanekundi Outer Ring Road,

 

Bengaluru - 560048.

 

Represented by its Director Mr. Thomas Edward Vickers

 

In respect of the Sub-Lessor:

 

Innovent Spaces Private Limited.

 

Plot No 53, Kariyammana Agrahara Road,

 

Devarabisana Halli (Next to Intel junction Flyover),

 

Outer Ring Road, Bangalore-560103.

 

Represented by its Director Mr. Rishi Das.

 

 

15 MISCELLANEOUS:

 

15.1 This Sub-Lease Deed has been executed in two sets, the original being
retained by the

 

Sub-Lessee and the duplicate by the Sub-Lessor.

 

15.2 The stamp duty and registration charges or any other incidental charge
related to

 

registration payable in respect of this Sub-Lease Deed shall be borne and paid
by the

 

Sub-Lessee. The Sub-Lessee shall be responsible for making all requisite
arrangements

 

for registration of this Deed of Sub-Lease. The Sub-Lessee shall extend all
requisite co-

 

operations to secure registration of the Sub-Lease Deed under the provisions of
the

 

Registration Act, 1908.

 

15.3 No part of this Sub-Lease Deed shall be amended, varied, substituted or
changed in any

 

manner except by a written instrument duly signed by both Parties.

 

15.4 This Sub-Lease Deed constitute the entire agreement and understanding of
the Parties in

 

respect of this Sub-Lease and supersedes any and all prior negotiations,
correspondence,

 

23

--------------------------------------------------------------------------------

 

 

 

agreements, understanding duties or obligations between the Parties in respect
hereof.

 

This Sub-Lease Deed and shall be read as part and parcel of the same
transaction.

 

SCHEDULE 'A' PREMISES

 

All that piece and parcel of immovable property comprising of 3 Basements,
Ground Floor plus

 

6 upper floor, of the building known “INDIQUBE ETA” (“Building”), constructed on
property

 

bearing Survey Number 38/4, adjacent to EMC2, Doddanekundi, Outer Ring Road,
Bangalore

 

having a super built-up area of measuring 74000 Square Feet and bounded as
follows:

 

North : Land of Survey no. 61 &60

 

South : Outer Ring Road

 

East : Remaining land of Survey no. 38/4

 

West : Survey no. 38/3;

 

SCHEDULE 'B' PREMISES

 

(Hereby granted for Sub-Lease)

 

All that Office Unit measuring 4800 square feet (Leasable Area) on the Fifth
Floor of the

 

building known as 'INDIQUBE-ETA' and 600 sq. ft common cafeteria area along with
5(Five)

 

car Parking space, constructed on the property bearing Survey Number 38/4,
Adjacent to

 

EMC2, Doddanekundi, Outer Ring Road, Bangalore, Karnataka.

 

24

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF THE SUB-LESSOR AND THE SUB-LESSEE HAVE AFFIXED

THEIR SIGNATURES TO THIS DEED OF SUB-LEASE ON THE DAY, MONTH AND

YEAR FIRST ABOVE MENTIONED IN THE PRESENCE OF THE FOLLOWING WITNESSES:

 

 

SUB-LESSOR

SUB-LESSEE

For Innovent Spaces Private Limited

 

 

 

 

 

/s/ Rishi Das

Name: Mr. Rishi Das

 

Designation: Director

For OmniComm eClinical Solutions Pvt. Ltd.

 

 

 

 

 

/s/ Thomas Edward Vickers

Name: Mr. Thomas Edward Vickers

 

Designation: Director

 

 

WITNESSES

1.

 

________________________________________

Name:

Address:

2.

 

________________________________________

Name:

Address:

 

 

25

--------------------------------------------------------------------------------

 

 

 

 

ANNEXURES-1

 

Floor Plan

 

26

--------------------------------------------------------------------------------

 

 

 

 

ANNEXURE-2

 

Scope of Maintenance by Sub- Lessee within the Schedule 'B' Premises on a
regular basis.

 

SL.NO

Description

Frequency of Service

AMCs to be taken

01

Carpet Shampooing

Quarterly

 

General Services

02

Chair Shampooing

Quarterly

 

General Services

03

Chair maintenance

Monthly

 

04

Window Blinds maintenance

Monthly

 

05

Painting of the Schedule ' B' Premises

Annually

General Services

06

Facility maintenance

 

(Electrical, Carpentry &

Plumbing)

Weekly

General Services

07

Floor Spring & Door closure maintenance

Monthly

 

08

Pest Control

Monthly

General Services

09

Fixtures & Furniture maintenance

Monthly

General Services

10

Restroom maintenance

Daily

General Services

11

Deep Cleaning

Weekly

General Services

 

 

27

--------------------------------------------------------------------------------

 

 

 

 

ANNEXURE-3

 

Physical Damage to below listed assets will not be covered under Normal Wear and
Tear

 

1.     Carpet

2.     Glass doors

3.     Writing boards

4.     Work stations

5.     Chairs

6.     Tables

7.     Flooring

8.     Walls

9.     Plumbing assets (Wash basins, Taps, sinks, W/C's, plumbing lines etc.)

10.     Window Blinds.

11.     Printers

12.     Cupboards or any storage equipment.

13.     HVAC Assets.

14.     Furnitures & Fixtures

15.     Damages to cables

16.     Damages to server racks

17.     Doors, door closures, floor springs, door handles, etc.

18.     Fire extinguishers

19.     Light fixtures

20.     Electrical panels

21.     Gardening assets

 

ANNEXURE 4

 

Maintenance by the Sub-Lessor within the warranty period of initial 6(Six)
months

 

 

SI. No

Description

 

Scope of Maintenance

01

Light Fittings

If any of the light fittings are not operational that will be under the scope of
Sub-Lessor and will be changed accordingly.

02

Chairs

Maintenance will be under scope of Sub-Lessor, except physical damage, which
will be charged to the Sub-Lessee

03

Window blinds

Maintenance will be under scope of Sub-Lessor, except physical damage which will
be charged to the Sub-Lessee

04

Floor Spring & Door closure

Maintenance will be under scope of Sub-Lessor.

 

 

28

--------------------------------------------------------------------------------

 

 

 

 

05

 Pedestal locks

If pedestal locks are not working then the replacement will be under scope of
Sub-Lessor, but if the Sub-Lessee loses the keys then the cost of replacement
will be under the scope of Sub-Lessee

06

Electrical system

which includes (Switches, sockets, MCB etc) will be under scope of Sub-Lessor

07

Pantry Plumbing

Maintenance of plumbing system in pantry will be under scope of Sub-Lessor

08

Dedicated restroom

Maintenance of plumbing system in dedicated restroom will be under scope of
Sub-Lessor

09

Furniture & Workstations

Maintenance of Furnitures and Workstations will be under scope of Sub-Lessor,
except physical damage which will be charged to the Sub-Lessee

 

 

Exclusions:

 

1.     Designer Lights: Warranty of the lights will be as provided by the
manufacturers

 

2.     Sofa set maintenance will not be covered under scope of Sub-Lessor

 

3.     Break out areas are not covered under scope of Sub-Lessor

 

 

NOTE: Furnitures, chairs & Workstation warranty are covered only if Sub-Lessor
has

provided the assets to the client.

 

 

29

 

 

 

 